Citation Nr: 1132657	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-09 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to April 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for COPD and sleep apnea.  He contends that these respiratory difficulties began during to his period of service and are in-service exposure to asbestos, gases and chemicals as well as smoking cigarettes.  Prior to his period of service, the Veteran was employed at a paper mill company and his post-service employment was at a plating company.  

Initially, the Board notes that the evidence of record includes the Veteran's service treatment records which are negative for any lung disease or respiratory disability.  Also of record are numerous post-service medical records dated from 2006 which note findings of COPD and sleep apnea.

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.

VA must analyze the appellant's claim of service connection for the cause of the Veteran's death under these administrative protocols using the manual's criteria. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

Service personnel records support that the Veteran served onboard the U.S.S. Santa Barbara and his Form DD 214 lists his military specialty as boatswain's mate.  Initially, the Board notes that development has not been completed to determine whether the Veteran's job duties actually required him to handle asbestos.

Additionally, the Veteran has not been afforded a VA examination to assess the etiology of his current lung disability. Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Here, VA treatment records show a current medical diagnosis of COPD and sleep apnea and lay evidence of possible exposure to asbestos (and lead paint and chemicals) in service, but there is insufficient evidence to determine whether current lung disease is related to exposure to asbestos or otherwise related to service.  Consequently, a VA examination to obtain a medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos. Information regarding use of asbestos on the ships on which the Veteran served should be obtained.  In particular, the RO should contact the Department of the Navy Medical Liaison Office and request verification of the Veteran's alleged in-service exposure to asbestos. The RO must enclose a copy of this remand, copies of the Veteran's asbestos exposure statements dated July 27 and 30, 2007, and a copy of the Veteran's service personnel records.  The Liaison Office must be requested to verify the alleged sources of exposure, and must be asked to indicate whether it was likely that the Veteran was exposed to asbestos in the course of his assigned duties.

2.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any respirator or lung disability, to include COPD and sleep apnea, since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records, which have not been associated with the claims file.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his current COPD and sleep apnea (or any other lung disorder which is found).  All indicated tests and studies are to be performed, and a comprehensive social, and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should express an opinion regarding the likely etiology of the Veteran's COPD and sleep apnea, and specifically whether any lung disability is at least as likely as not related to any in service exposure to asbestos or is otherwise related to service.  The examiner must explain the rationale for all opinions given.

4.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


